 1

 2

 3

 4

 5

 6

 7

 8

 9

10                                  UNITED STATES DISTRICT COURT

11                                EASTERN DISTRICT OF CALIFORNIA

12

13    ANDRE KENNETH STUCKEY,                            Case No. 1:18-cv-01557-LJO-SAB (PC)
14                         Plaintiff,                   ORDER STRIKING PLAINTIFF’S REPLY
                                                        TO DEFENDANTS CHANELO’S AND
15           v.                                         PEACOCK’S ANSWER
16    J. JUAREZ, et al.,                                (ECF No. 25)
17                         Defendants.
18

19          Plaintiff Andre Kenneth Stuckey is a state prisoner proceeding pro se and in forma

20   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. This action is proceeding on

21   Plaintiff’s second amended complaint against Defendants Chanelo and Peacock for violation of

22   the Equal Protection Clause of the Fourteenth Amendment. (ECF No. 18.)

23          On December 5, 2019, Defendants Chanelo and Peacock filed an answer to Plaintiff’s

24   second amended complaint. (ECF No. 23.)

25          On December 30, 2019, Plaintiff filed a “brief in opposition to Defendants’ answer to

26   Plaintiff’s second amended complaint.” (ECF No. 25.)

27          However, a party may not file a responsive pleading to an answer unless the Court orders

28   the party to do so. Fed. R. Civ. P. 7(a) (provides that a reply to an answer is only allowed “if the
                                                        1
 1   court orders one”). In this case, the Court did not order Plaintiff to file a reply to Defendants’

 2   answer and the Court finds that no reply to Defendants’ answer is needed in this case. Therefore,

 3   Plaintiff’s reply to Defendants’ answer, (ECF No. 25), is HEREBY STRICKEN from the record.

 4
     IT IS SO ORDERED.
 5

 6   Dated:    January 2, 2020
                                                        UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
